     Case: 4:20-mj-07180-SPM Doc. #: 17 Filed: 06/05/20 Page: 1 of 2 PageID #: 27




WORLD COMMUNITY CENTER
438 N. Skinker Blvd. St. Louis, MO 63130 (314) 862-5735 worldcommunitycenter@gmail.com
The Honorable Patricia L. Cohen
United States Magistrate Judge
Thomas F. Eagleton U.S. Courthouse
111 South 10th Street
Saint Louis, MO 63102

re: Case: 4:20-mj-07180-SPM; United States v. Michael J. Avery

Dear Judge Cohen:

I am the Building Manager of the World Community Center, a 501(c)3 nonprofit which for 45 years has owned
and operated a building that hosts the offices of some of St. Louis’s and Missouri’s most impactful social justice
nonprofit organizations.

I can attest that Michael Avery has strong ties to the St. Louis community. In my role as Building Manager, I
have hired the services of Michael Avery on multiple occasions over the years and intend to continue to hire
him in the future.

Michael has for years been self-employed as the owner of “A+ Quality Services Home Improvement and Lawn
Care.” (Please find enclosed a flyer for Michael’s business, which was given to me.)

Within the past two years, Michael has performed maintenance and repairs to the WCC building, including two
years ago (about May of 2018) removal and replacement of plaster in an office space. Michael also performed
some crack-filling in various places around the WCC in August of 2018. In July of 2019, Michael performed lawn
care services for the WCC. In October of 2019, Michael provided us with painting services as well as provided
bids on other work for the WCC.

In March of 2020, because I was pleased with Michael’s work at the World Community Center, I employed him
and his father to do drywall construction at my own home.

As recently as a week ago, Michael agreed to stop by the WCC to make a bid on ongoing lawn mowing services
for the grounds. I fully intend to hire him for the job.

There have been times when Michael has brought his young daughter with him while he has worked. He is
deeply involved in his daughter’s life and care, and he appears to be an exemplary father. I fear that his
daughter will suffer more than anyone from Michael’s confinement.

I have personally known Michael since 2014 and have employed him numerous times to do work on my own
home. My wife and I have also invited Michael to attend social occasions in our home.

Thank you for taking the time to consider my letter.

Peace,


Mike Baldwin
Building Manager
World Community Center
Case: 4:20-mj-07180-SPM Doc. #: 17 Filed: 06/05/20 Page: 2 of 2 PageID #: 28
